Citation Nr: 1413430	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  07-09 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for acromioclavicular separation with healed fracture of the left clavicle, currently evaluated as 30 percent disabling.

2.  Entitlement to a total evaluation based on unemployability due to service connected disability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and his psychiatrist


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran had active service from May 1978 to May 1982.

This matter came before the Board of Veterans' Appeals (Board) from June 2005 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago Illinois. 

The Veteran and his psychiatrist testified before the undersigned Veterans Law Judge via videoconference in November 2010.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his left upper extremity disability renders him unemployable.  Here, the Veteran's vocational rehabilitation file reveals that he served in the Marine Corps as a cook, and that his relevant post-service work has also been in food service, mainly as a cook.  He has indicated that he has no college or vocational training.  In October 2006 a medical consultant stated that the Veteran was unable to use his left arm for activities to include lifting, carrying, pushing, pulling, reaching, and handling.  The Board concludes that there is evidence indicating that the Veteran might be unemployable due to his left upper extremity disability.  As discussed in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Board has no authority to award TDIU under § 4.16(b) or a higher disability rating on an extraschedular basis in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration.  

In the prior April 2012 remand instructions, the Board instructed that both issues on appeal be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  In response, in November 2012, the Appeals Management Center (AMC) prepared a Memorandum in which entitlement to a TDIU on an extraschedular basis was denied.

The case returned to the Board, and in August 2013, the Board found that preparation of the November 2012 Memorandum did not satisfy the April 2012 remand instructions, as it did not appear to have been issued by the Director or an appropriately delegated authority.  The Board again remanded the issues on appeal for referral to the Director, Compensation and Pension Service, for extraschedular consideration.  In response, in January 2014, the AMC issued a Supplemental Statement of the Case in which the Veteran was informed that "We must stress that your previous occupational training...[is] not [a] primary factor determinative of the assessment of a total compensation rating based on individual unemployability...[t]his case has not been submitted for extra-schedular consideration because there are no exceptional factors or circumstances associated with your disablement."

In both the April 2012 and August 2013 remand instructions, the Board specified that the issues on appeal be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  Although a small note was associated with VBMS in July 2013 suggesting that the case was being sent to the Director, there is no indication that this was accomplished.  In fact, the above-mentioned language in the January 2014 SSOC strongly suggests that this never occurred.  In order to comply with the April 2012 and August 2013 remand instructions, additional remand is required for this referral to be completed.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Refer both issues on appeal to the Director, Compensation and Pension Service, for extraschedular consideration.  In accordance with 38 C.F.R. § 4.16(b), the AOJ must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue.

2.  Once the issues on appeal have returned from the Director, Compensation and Pension service, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


